United States Court of Appeals
                                                                                            Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                               FILED
                                 FOR THE FIFTH CIRCUIT                              February 24, 2006
                                 _____________________
                                                                                 Charles R. Fulbruge III
                                      No. 05-50111                                       Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
JUAN SOLIS-CAMPOS
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                                3:04-CR-1636
                           ---------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed motion

to remand case to district court for resentencing is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed alternative

motion to extend time to file Appellee’s brief fourteen (14)

days from the court’s denial of Appellee’s motion to vacate

and remand is DENIED as moot.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.